Citation Nr: 1202152	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-15 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from April 1965 to February 1967.  The Veteran died in December 2006, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The record reflects that the appellant was scheduled for a Travel Board hearing in March 2011.  Earlier in March 2011, prior to the hearing, she withdrew her hearing request.  See 38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate documents that his immediate cause of death in December 2006 was glioblastoma multiforme.

The record reflects that, prior to his death, the Veteran received private treatment for his glioblastoma multiforme at Johnson City Medical Center and at the Brain Tumor Center at Duke University Medical Center.  Attempts should be made to obtain all available treatment records from these facilities.

In a September 2008 statement, the appellant noted that the Veteran had seen a neurosurgeon doctor at the VA in Johnson City, Tennessee in 1979.  The earliest VA treatment records associated with the claims file are dated in June 2006.  All VA treatment records dating prior to June 2006 must be obtained.

It is unclear from the record whether the Veteran was receiving disability from the Social Security Administration (SSA) prior to his death.  A request should be made to the SSA for all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The appellant contends that the Veteran's fatal glioblastoma multiforme was due to his military service, including exposure to herbicides while serving in the Republic of Vietnam.  She alleges that the Veteran suffered from headaches upon returning from Vietnam and that such headaches worsened over the years leading up to his diagnosis of glioblastoma multiforme in September 2005.

The Veteran's service treatment records reflect that in May 1964, April 1965, and February 1967, the Veteran indicated on each Report of Medical History that he suffered from frequent or severe headache.

As the Veteran served in the Republic of Vietnam during the Vietnam era, his exposure to an herbicide agent in service is presumed.  However, glioblastoma multiforme is not a disability presumed by VA to be due to herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).

In a May 2007 statement, a private physician noted that ongoing investigations have shown that radiation is a risk factor for developing brain tumors.  The physician opined that it is possible that repeated high-level exposures to radioactive materials and hazardous chemicals used in active combat may have contributed to the Veteran's terminal brain cancer.  This opinion is speculative in nature, and no medical rationale or specificity was provided to adequately support it.

The appellant has not alleged, and the record does not show, that the Veteran was exposed to any ionizing radiation in service; therefore, the provisions of 38 C.F.R. § 3.309(d) and § 3.311 do not apply.

In an August 2011 informal hearing presentation, the appellant's representative suggested that the Veteran's glioblastoma multiforme may have been a type of soft-tissue sarcoma, which is a disability presumed by VA to be due to herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).

The claims file should be forwarded to an appropriate VA specialist to obtain an opinion regarding the relationship, if any, between the Veteran's fatal glioblastoma multiforme and his military service.

The appellant should be sent an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that notifies her of the evidence required to substantiate a Dependency and Indemnity Compensation (DIC) claim in accordance with the provisions set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that notifies her of the evidence required to substantiate a Dependency and Indemnity Compensation (DIC) claim in accordance with the provisions set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

2.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the appellant for Johnson City Medical Center and the Brain Tumor Center at Duke University Medical Center.  Upon receipt of such, take appropriate action to contact these facilities and obtain all available records related to treatment of the Veteran.  The appellant should be informed that in the alternative she may obtain and submit the records herself.

3.  Obtain treatment records dating prior to June 2006 from the Mountain Home/Johnson City VA Medical Center in Mountain Home, Tennessee, and all associated clinics, as well as any other VA facility identified by the appellant or in the record.

4.  Contact the SSA and request copies of all records pertinent to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  If provided by disc, then print out the records and associate the copies with the claims file.  Any negative search result should be noted in the record and communicated to the appellant.

5.  Forward the claims file to an appropriate VA specialist.  After reviewing the claims file, the specialist is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fatal glioblastoma multiforme was related to any incident of his military service.  The specialist is to consider the headaches documented in the Veteran's service treatment records as well as his conceded exposure to an herbicide agent during his service in the Republic of Vietnam.  The specialist is to provide a medical explanation regarding whether glioblastoma multiforme is a type of soft-tissue sarcoma.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

